Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following action is in response to the remark entered on December 2, 2020.
Claims 1-7 are amended.
Claims 8-10 are original.
Claims 1-10 are pending in the current application. 
This action is made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doishita (JP2009235833) in view of Nakayama (U.S. Publication No. 20070094055).
Regarding claim 1:
Doishita teaches:
A display device for a shovel, the shovel including an attachment, the attachment including a boom, an arm, and an end attachment, the display device comprising: ("The working device includes a boom 2 C, an arm 2 D, a bucket 2," [0022]; "and an evaluation result display unit 9.")
a first button configured to be operated to start an operation analysis of the shovel and store a history of the operation analysis; ("the driving evaluation controller 120 stands by until the operator is instructed to start the diagnosis (S 12). When the operator operates the diagnosis start button 161 (S 12: YES), the driving evaluation controller 120 instructs the data collection controller 110 to start data collection." [0087]; here it shows that a first button (diagnosis start button 161) can start a diagnosis (operation analysis). "the data collection controller collects data relating to the 26 items to be measured, and stores them in the operation data storage 
a second button configured to be operated to display a result of the operation analysis ("the diagnosis end button 162 is a button for terminating the diagnosis mode." [0062]; here it shows that a separate end button is used to end the diagnosis (operation analysis). "As will be described later, in this embodiment, after the diagnosis mode is completed, the comprehensive evaluation and the individual operation evaluation are displayed." [0065]; here it shows that after the diagnosis end button is pressed and the diagnosis is complete, the diagnosis is displayed on the display unit.)
Doishita teaches that throughout the diagnosis mode it collects data (operation history), Doishita does not explicitly teach displaying the operation history on the same display screen as the operational analysis. 
However, 
Nakayama teaches:
and an operation history of the shovel on a same screen. ("In the report screen shown in FIG. 10 which shows the usage state, there are displayed the days, during the period which is desired to be displayed, on which the working machine 1 was used, the user (any one among the joint owners A, B, and C), the operation history, the working time, the load amount on that day, identification marks 53, 54, 55 that shows that a warning has occurred, and the like." [0057]; here it shows that an operation history can be shared on a display screen.)
Doishita and Nakayama are analogous art because they are in the same field of art, management systems for working machines. It would have been obvious to one of ordinary skill 

Regarding claim 3:
Doishita in view of Nakayama teaches all of the limitations of claim 1. 
Doishita teaches:
The display device for the shovel as claimed in claim 1, wherein operation history of the shovel is displayed using a cylinder pressure linked to a movement of the attachment. (Paragraph [0037] shows that the operational parameters include pressures associated with the moving bucket. Paragraph [0040]-[0041] shows that this data is evaluated and displayed to the operator. “An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill.” [0041].)

Regarding claim 6:
Doishita in view of Nakayama teaches all of the limitations of claim 1. 
Doishita teaches:
The display device for the shovel as claimed in claim 1, wherein an improvement on the operation history of the shovel is displayed using a cylinder pressure linked to a movement of the attachment. (Paragraph [0077] shows that an operator can repeat a driving operation multiple times for the purposes of training and that the controller collects operation data. This will continue until the operator finishes executing the operation a predetermined number of times as shown in paragraph [0078]. Paragraph [0080] shows that the operation data can use a cylinder pressure linked to a movement of the attachment, “For example, the number of times of boom operation is detected from the boom raising pressure, and the number of times is registered in the table T 30.” Paragraph [0080] then shows that the controller calculates the feature amount data, using the stored operation data, which will be used and displayed to show improvements in the comprehensive evaluation (operational analysis). The same is also emphasized in paragraph [0089], “Then, the drive evaluation controller 120 performs an overall evaluation based on the collected operation data (S 15), and further executes an evaluation of the individual operation (S 16).)

Regarding claim 10:
Doishita in view of Nakayama teaches all of the limitations of claim 1.
Doishita teaches:
The display device for the shovel as claimed in claim 1, wherein the result of the operation analysis and a part that displays an operating condition of the shovel are simultaneously displayed. ("In the display unit 172 B, a diagnosis result is displayed as a value such as "good, good, or low" or a numerical value such as "100, 80, or 60". As will be described later, in this operation analysis) of the operation completed.)

Claims 2, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doishita (JP2009235833) in view of Nakayama (U.S. Publication No. 20070094055) in view of Machida (U.S. Publication No. 20170298595).
Regarding claim 2:
Doishita in view of Nakayama teaches all of the limitations of claim 1, but does not teach that the analysis will include displaying operation history of the shovel using a model of the shovel. However,
Machida teaches:
The display device for the shovel as claimed in claim 1, wherein the operation history of the shovel is displayed using a model of the shovel. (Figure 11 shows an example of a display device displaying a model  of the shovel and distance guidance information D that is based on predetermined (operation history) lengths as explained in paragraph [0058], “Further, the second distance guide information D12 is information indicating a distance that is made larger from the first distance guide information D11 by a predetermined distance d1 relative to a radius direction, and from which an approach of an external working vehicle such as the dump truck TR is prohibited. This predetermined distance d1 is a distance in which, when the )
Doishita, Nakayama, and Machida are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Nakayama with the displaying of an operational history using a model of the shovel taught by Machida in order to display the results of an operational analysis by displaying the operational history of the shovel using a model of the shovel. The teaching suggestion/motivation to combine is that this combination would allow the operator to visually conceptualize the results of the analysis on their operating of the shovel. Which will allow the operator to better understand where they need to improve efficiency.

Regarding claim 5:
Doishita in view of Nakayama teaches all of the limitations of claim 1 including displaying the results of an operational analysis as shown in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill." [0041]; here it shows that the evaluation result display unit is configured to display a result of a comprehensive evaluation (operation analysis). Doishita in view of Nakayama does not teach displaying an improvement of an operation history of the shovel using a model of the shovel. However, 
Machida teaches:
The display device for the shovel as claimed in claim 1, wherein an improvement on the operation history of the shovel is displayed using a model of the shovel. ("As illustrated in FIG. 10, the guide information D includes distance guide information D1 and direction guide information D2. Note that the guide information D is positional information of a ground surface level GL, for example. In doing so, in the single camera image 62 described below, positional relationship between the excavator and an obstacle existing in the surroundings of the excavator can be more easily distinguished." [0056]; here Machida discloses that the ability to obtain the positional relationship between the excavator and an obstacle existing in the surroundings is improved thanks to the guide information that is based on a predetermined length. Paragraph [0001] shows that the guide information is used to improve work efficiency.)
Doishita, Nakayama, and Machida are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Nakayama with the displaying of an improvement of operational history using a model of the shovel taught by Machida in order to display the results of an operational analysis by displaying an improvement of operational history of the shovel using a model of the shovel. The teaching suggestion/motivation to combine is that the model and the guide information would allow the operator to visually conceptualize the results of the analysis of 

Regarding claim 7:
Doishita in view of Nakayama teach all of the limitations including displaying the results of an operational analysis as shown in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill." [0041]; here it shows that the evaluation result display unit is configured to display a result of a comprehensive evaluation (operation analysis). Doishita in view of Nakayama does not teach displaying an improvement of an operation history of the shovel using a track of an operating lever for operating the attachment. However,
Machida teaches:
The display device for the shovel as claimed in claim 1, wherein an improvement on the operation history of the shovel is displayed using a track of an operating lever for operating the attachment. ("This predetermined distance d1 is a distance in which, when the excavator 1 operates the travel levers 13 and 14 and travels toward the stopped dump truck TR, the excavator 1 can be safely stopped without allowing the dump truck TR to enter the inside of the first distance guide information D11 by discontinuing the operations of the travel levers 13 and 14 after determining that the dump truck TR has entered the inside of the second distance guide information D12. The predetermined distance d1 is 2 m, for example. Therefore, the second distance guide information D12 is favorably set to cause the obstacle processing unit 52 )
Doishita, Nakayama, and Machida are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Nakayama with the displaying of an improvement of operational history using a track of the shovel using a track of an operating lever for operating the attachment taught by Machida in order to display the results of an operational analysis by displaying an improvement of operational history of the shovel using a track of an operating lever for operating the attachment. The teaching suggestion/motivation to combine is that providing both the results of the operational analysis and the track of an operating lever, the operator will have more driving information to operate more efficiently. 

Regarding claim 8:
Doishita in view of Nakayama teach all of the limitations including displaying the results of an operational analysis as shown in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively operation analysis). Doishita in view of Nakayama does not teach displaying a camera image.
However, 
Machida teaches in figure 11 an example of a display device that displays both a camera image 62 and a plurality of other information D used to guide an operator, also taught in paragraph [0065].
Doishita, Nakayama, and Machida are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the displaying of the operational analysis results taught by Doishita in view of Nakayama with the displaying of a camera image while simultaneously displaying other information taught by Machida in order to achieve “wherein the result of the operation analysis and a camera image are simultaneously displayed.”. The teaching suggestion/motivation to combine is that if both the result of the operation analysis and a camera image are simultaneously displayed to an operator, the operator will have more driving information that will allow them to operate more efficiently. 

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Doishita (JP2009235833) in view of Nakayama (U.S. Publication No. 20070094055) in view of Hobenshield (U.S. Publication No. 20110301817).
Regarding claim 4:
Doishita in view of Nakayama discloses all of the limitations of claim 1 including displaying the results of an operational analysis shown in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill." here it shows that the evaluation result display unit is configured to display a result of a comprehensive evaluation (operation analysis). Doishita in view of Nakayama does not teach displaying an operation history of the shovel using a track of an operating lever for operating the attachment. However, 
Hobenshield teaches:
The display device for the shovel as claimed in claim 1, wherein the operation history of the shovel is displayed using a track of an operating lever for operating the attachment. ("In other words, the operator controller 72 can determine by observing the various signals from the first and second joysticks 70 and 71, whether shovel swings right or left from the digging site to the dump truck, for example as shown in FIG. 8, and then the direction back to the digging site at which the dipper is lowered to dig into the ground, as shown in FIG. 7. From that swing direction determination, the operator controller 72 also can decide which of the first or second computer monitors 76 or 77 should display the control display information to the operator." [0038] here Hobenshield teaches that the controller analyzes the track of the joysticks (operating lever) and decides based on this track, which of the first or second computer monitors to  output (display) the control display information (operation history of the shovel) too. Figure 9 goes into further detail explaining that the signals are monitored over time and the whole operation history is accounted for when deciding which monitor to output to.)


Regarding claim 9:
Doishita in view of Nakayama discloses all of the limitations of claim 1 including displaying the results of an operational analysis as seen in paragraph [0041] of Doishita, ("An evaluation result display unit 9 as an "output unit" displays the comprehensive evaluation and / or the individual operation evaluation on a display device or the like. As a result, the operator can objectively recognize his / her skill." here it shows that the evaluation result display unit is configured to display a result of a comprehensive evaluation (operation analysis). Doishita in view of Nakayama does not disclose that the results of the operational analysis and a part that displays an operating condition of the shovel are simultaneously displayed. However, 
Hobenshield teaches:
The display device for the shovel as claimed in claim 1, wherein the result of the operation analysis and a part for displaying settings of the shovel are simultaneously displayed. (Figure 6 displays an indicator display 120 with an alarm section 122, where the result of an operation analysis has been made and improvements are being suggested, and a part for displaying setting icons 123 of the excavator are simultaneously displayed.)
Doishita, Nakayama, and Hobenshield are analogous art because they are in the same field of art, display devices for excavator shovels. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the displaying of the operational analysis results taught by Doishita in view of Nakayama with the simultaneous displaying of the results of an operational analysis and a part for displaying the settings of the shovel taught by Hobenshield in order to display the results of an operational analysis and a part for settings of the shovel at the same time. The teaching suggestion/motivation to combine is that displaying both would allow the operator to tell whether or not the result of inefficiency of the operation was due to the control of the operator or a faulty part of the excavator. 

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-272-5782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664